 USDC IN/ND case 3:20-cv-00905-JD-MGG document 4 filed 11/20/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RODNEY KINTE JENKINS,

                Petitioner,

                       v.                              CAUSE NO. 3:20-CV-905-JD-MGG

 WARDEN,

                Respondent.

                                   OPINION AND ORDER

       Rodney Kinte Jenkins, a prisoner without a lawyer, filed a habeas corpus petition

under 28 U.S.C. § 2254 to challenge his conviction for felony murder, robbery, and

criminal confinement under Case No. 02D04-9706-CF-333. Following a trial, on June 29,

1998, the Allen Superior Court sentenced him to one hundred fifteen years of

incarceration. Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss

the petition “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”

       The statute of limitations for habeas corpus cases is set forth in 28 U.S.C. §

2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;
 USDC IN/ND case 3:20-cv-00905-JD-MGG document 4 filed 11/20/20 page 2 of 3


              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

       On direct appeal, the Indiana Supreme Court denied Christmas’ petition to

transfer on April 3, 2000. Therefore, his conviction became final for purposes of 28

U.S.C. § 2244(d)(1)(A) when the time for petitioning the Supreme Court of the United

States for a writ of certiorari expired on July 3, 2000. See U.S. Sup. Ct. R. 13(1) (petition

for writs of certiorari must filed within 90 days after entry of judgment); Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009) (when a state prisoner does not petition the

Supreme Court of the United States on direct appeal, his conviction becomes final when

the time for filing a petition expires). The limitations period expired one year later on

July 3, 2001. Though Jenkins made efforts to obtain post-conviction relief in State court

thereafter, these efforts did not restart the federal limitations period, nor did they “open

a new window for federal collateral review.” De Jesus v. Acevedo, 567 F.3d 941, 943 (7th

Cir. 2009). Further, an additional twenty-two months elapsed between the final ruling



                                               2
 USDC IN/ND case 3:20-cv-00905-JD-MGG document 4 filed 11/20/20 page 3 of 3


on Jenkins’ initial petition for post-conviction relief in February 2015 and the filing of a

successive petition in December 2016. Therefore, the court denies the habeas petition as

untimely.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that reasonable jurists would debate the correctness of this procedural ruling.

Therefore, there is no basis for encouraging Jenkins to proceed further, and a certificate

of appealability is denied.

       For these reasons, the court:

       (1) DISMISSES the habeas petition (ECF 2) because it is untimely;

       (2) DENIES Rodney Kinte Jenkins a certificate of appealability pursuant to

Section 2254 Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED on November 20, 2020

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
